DETAILED CORRESPONDENCE
This Office action is in response to the application filed April 24, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the photoacid generator. 
Correction is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over any one of SHIBAYAMA et al (2013/0078814), (2011/0143149), or (2011/0287369) in view of LAUERHAAS et al (2016/0284535).
The claimed invention recites the following:

    PNG
    media_image1.png
    861
    656
    media_image1.png
    Greyscale

SHIBAYAMA et al ‘814 report a method for producing a semiconductor device wherein a resist underlayer comprises a hydrolysis condensate which contains a hydrolyzable silane containing a secondary and tertiary amino group, see Synthesis Examples 11-13 and 16, Synthesis Example 13 from paragraphs [0154] and [0155] are attached below from ‘814:

    PNG
    media_image2.png
    310
    425
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    676
    426
    media_image3.png
    Greyscale

SHIBAYAMA et al (2011/0143149) report a polysiloxane made form a hydrolyzable silane having a tertiary amino group paired with a sulfonic acid anion, see Synthesis Example 7 below from paragraphs [0221] and [0222]:

    PNG
    media_image4.png
    701
    422
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    383
    420
    media_image5.png
    Greyscale

The highlighted monomers above meet Formula 1 of claim 1 wherein a tertiary amino group is bonded to the silicon atom.  The highlighted monomer also meets the hydrolysis condensate having a salt structure form between a counter anion derived from a strong acid and a counter cation derived from a tertiary ammonium group. 
SHIBAYAMA et al ‘369 report the same Synthesis Example 13 as SHIBAYAMA et al ‘814, see paragraphs [0153] and [0154].
The references further disclose a production method of a semiconductor device in claims 1 and 2 of SHIBAYAMA et al ‘814, claims 11 and 12 of SHIBAYAMA et al ’369 and in claims 16 and 17 of SHIBAYAMA et al ‘149.
The references to SHIBAYAMA et al ‘814, ‘149 and ‘369 lack the claimed step of removing the patterned resist which is a known process to clean the silicon wafers.
LAURHAAS et al is cited to disclose conventionally known methods to remove or strip silicon -containing organic layers from a microelectronic workpiece as seen in the abstract.  Applicants are also directed to paragraph [0053] attached below for a process using a sulfuric acid hydrogen peroxide mixture (SPM):

    PNG
    media_image6.png
    395
    412
    media_image6.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of semiconductor manufacture to use the SPM of LAURHAAS et al on the semiconductor microelectronic workpieces of any of the semiconductor devices in SHIBAYAMA et al to strip the pattern resist and reasonably expect no intermixing of the ARC underlayer and the photoresist compositional layer, while also successfully removing a pattern resist without plasma ashing to prevent damage to the microelectronic workpiece.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WAKAYAMA et al (2017/0371242) and SHIBAYAMA et al (2018/0148877) are cited of interest to the Nissan Chemical Industries, LTD which is not art under the exceptions under 35 U.S.C. 102.
NAKAJIMA et al (2010/0291487) and U.S. Patent 9,760,006 report resist underlayers made with a polysiloxane polymer having urea. disclose polybenzoxazole precursors with end-capped groups, photoacid and a solvent. 
YAMANAKA et al (2016/0077440) report a sulfuric acid/hydrogen peroxide stripping composition for peeling and is cumulative to LAUERHAAS et al above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
May 7, 2022